Citation Nr: 1756690	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent, for the period prior to February 15, 2017, and in excess of 40 percent thereafter, for prostate cancer residuals with voiding dysfunction. 

2.  Entitlement to an initial compensable disability rating, for the period prior to February 15, 2017, and in excess of 10 percent thereafter, for radiation proctitis associated with prostate cancer residuals with voiding dysfunction.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to November 1965.  

These claims come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in June 2012.  The transcript of the hearing has been associated with the claims file.  

This claim was previously before the Board in April 2014 and January 2017 when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development. 

In a May 2017 rating decision, a RO increased the evaluation of the Veteran's residuals of prostate cancer with voiding dysfunction and erectile dysfunction from 20 percent to 40 percent, effective February 15, 2017, and increased the evaluation of the Veteran's radiation proctitis from noncompensable to 10 percent, effective February 15, 2017.  As the increases do not represent the maximum ratings available for the conditions, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2017 the Veteran submitted a claim for entitlement to TDIU based upon his prostate cancer, depression, and radiation proctitis.  Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  As such the Board recognizes a claim for TDIU and has added this claim to first page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the prior Board remand, additional development was accomplished and the claims were readjudicated in a May 2017 Supplemental Statement of the Case (SSOC).  The letter accompanying the SSOC indicates that the development ordered by the Board had been completed.  A waiver of the 30 day waiting period was completed by the Veteran's representative in July 2017 indicating that if the Veteran located and wished to submit evidence at a later time, the Veteran's right to have the Veteran's case remanded for AOJ consideration was waived.

Thereafter, additional relevant VA treatment records were obtained by VA and associated with the claims file in August 2017 and October 2017, the Veteran was afforded a VA examination with regard to his prostate disability in August 2017, and he was afforded a VA examination with regard to his proctitis in October 2017.  The claims were readjudicated in a rating decision in October 2017.

Subsequent to the additional development the claims file does not reveal a SSOC or notice to the Veteran from the regional office that development had been completed and that the claims were being returned to the Board for consideration.

It is unclear whether development of the Veteran's claims has been completed by the regional office due to the continued development.  In addition, additional relevant evidence has been associated with the claims file since the most recent SSOC.  Thus, the Board finds it necessary to remand the claims.  See 38 C.F.R. § 19.37 (a) (2017).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

